                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

AL-RASHAAD R. CRAFT,

           Plaintiff,

v.                                                                               No. 17-cv-0469 JCH/SMV

CITY OF HOBBS POLICE DEPARTMENT,
CHRIS MCCALL, CITY OF HOBBS,
BOARD OF COMMISSIONERS OF THE
CITY OF HOBBS, SAM COBB, JJ MURPHY,
JOHN DOES I–X, JANE DOES I–X,
BLACK AND WHITE ENTITIES I–X,
CHAD WRIGHT, AHMAD WHITE, and
THE CITY COMMISSION OF THE CITY OF HOBBS,

           Defendants.1

                                          SCHEDULING ORDER

           THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on January 3, 2019. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 59] is

adopted, except as modified below. The Court will permit discovery as follows:

           1.      25 Interrogatories by each party to any other party;

           2.      25 Requests for Production by each party to any other party;

           3.      No limit on the number of Requests for Admission served by each party at
                   this time;2

           4.      10 depositions per side;

           5.      Depositions limited to 4 hours on the record unless extended by agreement
                   of the parties, except depositions of parties and experts, which are limited
                   to 7 hours on the record unless extended by agreement of the parties.

1
    Per Plaintiffs’ Fourth Amended Complaint, only Defendants Wright and White remain. See [Doc. 38].
2
    Requests for Admission are subject to the deadline for termination of discovery.
         In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this

case is assigned to a “standard” (180-day) track classification. The Court sets the following case

management deadlines:

            Plaintiff3 moves to amend the pleadings or join                            February 11, 2019
            additional parties by4:

            Defendant moves to amend the pleadings or join                             February 25, 2019
            additional parties by4:

            Plaintiff discloses experts and provides expert                                    May 3, 2019
            reports or summary disclosures by5:

            Defendant discloses experts and provides expert                                    June 3, 2019
            reports or summary disclosures by5:

            Termination of discovery:                                                          July 2, 2019

            Motions relating to discovery filed by6:                                          July 22, 2019

            Pretrial motions other than discovery motions filed                             August 1, 2019
            by:

            Proposed Pretrial Order due from Plaintiff to                            September 16, 2019
            Defendant by:

            Proposed Pretrial Order due from Defendant to                            September 30, 2019
            Court by7:

3
  Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.
4
  Amendment must comply with Fed. R. Civ. P. 15(a).
5
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b).
6
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
7
  The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
                                                           2
         Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

         IT IS SO ORDERED.


                                                                        ______________________________
                                                                        STEPHAN M. VIDMAR
                                                                        United States Magistrate Judge




no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                          3
